          Case 7:21-cv-07490-PMH Document 4 Filed 09/13/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ELIZABETH SALERNO,
                           Plaintiff,                         ORDER
                    -against-
                                                              21-CV-07490 (PMH)
NORTHERN MANOR MULTICARE
FACILITY, et al.,
                           Defendants.


PHILIP M. HALPERN, United States District Judge:

       On September 8, 2021, Northern Manor Multicare Center and Henry Heinemann

(collectively, “Defendants”) filed a Notice of Removal seeking removal of this action from the

Supreme Court of the State of New York, County of Rockland, to this Court. (Doc. 1, “Not. of

Removal”). For the reasons below, this matter is REMANDED to the Supreme Court of the State

of New York, County of Rockland.

                                         BACKGROUND

       On or about August 17, 2021, Elizabeth Salerno (“Plaintiff”) filed a Complaint

commencing this action against Defendants in the Supreme Court of the State of New York,

County of Rockland. (See Not. of Removal ¶ 1; Doc. 1-1 at 5-9, “Compl.”). Plaintiff alleged that

Defendants discriminated against her, in violation of the New York State Human Rights Law,

when they terminated her instead of allowing her to work remotely. (See Compl. ¶¶ 9-21)

       Defendants represent that they were “served with a copy of the Summons . . . and

Complaint . . . at Defendants[’] place of business” on or about August 19, 2021. (Not. of Removal

¶ 2). Defendants removed this action from state court “under the provisions of 28 U.S.C. §§ 1332,

1441, and 1446 . . . .” (Id. ¶ Recital). Defendants argue that this Court may exercise subject-matter
          Case 7:21-cv-07490-PMH Document 4 Filed 09/13/21 Page 2 of 4




jurisdiction over this dispute because “there is complete diversity of citizenship . . . and the amount

in controversy exceeds Seventy-Five Thousand Dollars . . . .” (Id. ¶ 6).

                                             ANALYSIS

       Under 28 U.S.C. § 1441, “any civil action brought in a State court of which the district

courts of the United States have original jurisdiction, may be removed by the defendant . . . .” 28

U.S.C. § 1441(a). “The [federal] district courts shall have original jurisdiction of all civil actions

where the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs, and is between—(1) citizens of different States.” 28 U.S.C. § 1332(a). “The Supreme Court

has held that the party asserting diversity jurisdiction in federal court has the burden of establishing

the existence of the jurisdictional amount in controversy.” Villafana v. So, No. 13-CV-00180, 2013

WL 2367792, at *1 (S.D.N.Y. May 29, 2013) (quoting Lupo v. Human Affairs Int’l, Inc., 28 F.3d

269, 273 (2d Cir. 1994)). While Defendants need not “prove the amount in controversy to an

absolute certainty,” they have “the burden of proving that it appears to a reasonable probability

that the claim is in excess of the statutory jurisdictional amount.” Id. (quoting Mehlenbacher v.

Akzo Nobel Salt, Inc., 216 F.3d 291, 296 (2d Cir. 2000)). “[I]f the jurisdictional amount is not

clearly alleged in the plaintiff’s complaint, and the defendants’ notice of removal fails to allege

facts adequate to establish that the amount in controversy exceeds the jurisdictional amount,

federal courts lack diversity jurisdiction as a basis for removing the plaintiff’s action from state

court.” Id. (quoting Lupo, 28 F.3d at 273-74).1

       Plaintiff does not state with numerical specificity the damages she seeks through her action.

Rather, complaining that she terminated—on a date unspecified—she demands:


1
 Federal courts “have an independent obligation to determine whether subject-matter jurisdiction exists,
even in the absence of a challenge from any party.” Nguyen v. FXCM Inc., 364 F. Supp. 3d 227, 237
(S.D.N.Y. 2019) (quoting Arbaugh v. Y & H Corp., 546 U.S. 500, 514 (2006)).


                                                   2
          Case 7:21-cv-07490-PMH Document 4 Filed 09/13/21 Page 3 of 4




               entry of judgment against Defendant[s] in favor of Plaintiff
               awarding all available damages, including general, compensatory
               and punitive damages, in addition to attorneys’ fees and costs and
               all other relief that this Court deems reasonable and just.

(Compl. ¶¶ Prayers for Relief). Defendants, citing merely to cases reviewing jury verdicts for

emotional damages, insist that the amount in controversy here must exceed $75,000. (Not. of

Removal. ¶¶ 6, 10-11). Moreover, even if the Court were inclined to disregard the procedural

posture of those cases, they do not support Defendants’ stated premise that this case must involve

damages exceeding $75,000. See Meacham v. Knolls Atomic Power Lab’y, 381 F.3d 56, 78 (2d

Cir. 2004) (“New York cases vary widely in the amount of damages awarded for mental anguish.

Many do reduce awards to $30,000 or below. However, other cases uphold awards of more than

$100,000 without discussion of protracted suffering, truly egregious conduct, or medical

treatment.” (internal citations omitted)), cert. granted, judgment vacated sub nom. KAPL, Inc. v.

Meacham, 544 U.S. 957 (2005); Watson v. E.S. Sutton, Inc., No. 02-CV-02739, 2005 WL

2170659, at *16 (S.D.N.Y. Sept. 6, 2005) (“The range of acceptable damages for emotional

distress in adverse employment action cases lacking extraordinary circumstances seems to be from

around $30,000 to $125,000. As Watson's jury award for emotional distress deviates materially

from that range, it cannot stand.”), aff’d, 225 F. App’x 3 (2d Cir. 2006).

       As federal courts are instructed to “construe the removal statute narrowly, resolving any

doubts against removability,” Lupo, 28 F.3d at 274 (quoting Somlyo v. J. Lu-Rob Enters., Inc., 932

F.2d 1043, 1046 (2d Cir. 1991)), Defendants’ conclusory argument that the amount in controversy

must exceed $75,000 is insufficient for the Court to determine by a preponderance of the evidence

that the jurisdictional threshold of 28 U.S.C. § 1332(a) has been met. See Brown v. NutriBullet,

LLC, No. 19-CV-05421, 2019 WL 5287960, at *2 (E.D.N.Y. Oct. 18, 2019) (alleging that the

amount in controversy exceeds $75,000 upon information and belief, without more, is


                                                 3
           Case 7:21-cv-07490-PMH Document 4 Filed 09/13/21 Page 4 of 4




insufficient); Villafana, 2013 WL 2367792, at *2; Sailer v. Responsive Trucking, Inc., No. 12-CV-

04822, 2012 WL 4888300, at *2 (S.D.N.Y. Oct. 15, 2012); see also Daversa v. Cowan Equip.

Leasing, LLC, No. 20-CV-00163, 2020 WL 967436, at *3 (E.D.N.Y. Feb. 28, 2020); Hughes v.

Target Corp., No. 17-CV-03548, 2017 WL 2623861, at *2 (E.D.N.Y. June 15, 2017) (“Such a

barebones, general pleading does not suffice to establish that this action involves an amount in

controversy adequate to support federal diversity jurisdiction.”).

                                         CONCLUSION

         Based upon the foregoing, the Court concludes that Defendants failed to satisfy their

burden of establishing that the amount in controversy exceeds $75,000. Removal is therefore

improper. Accordingly, this action is REMANDED to the Supreme Court of the State of New

York, County of Rockland. The Clerk of the Court is respectfully directed to send a copy of this

Order to the Supreme Court of the State of New York, County of Rockland, and to close this

action. All pending matters are hereby terminated.



                                                  SO ORDERED:

Dated:    White Plains, New York
          September 13, 2021

                                                 PHILIP
                                                   ILIP MM. HALPER
                                                            HALPERN
                                                 United States District Judge




                                                 4
